Title: To James Madison from Unite Dodge, 11 May 1803 (Abstract)
From: Dodge, Unite
To: Madison, James


11 May 1803, Cap Français. Has written JM several letters since Lear’s departure and hopes they came to hand. Last wrote on 25 Dec. 1802 [not found]. “Not having received any Letter or communication of any kind in answer … has detered me from writing so frequently as I other wise might have done.” Refers to his first letter of 20 and 30 Apr. 1802, in which he informed JM that Lear had given him power of attorney to act in Lear’s absence and had presented him to the civil and military authorities before Leclerc’s refusal to acknowledge Lear as U.S. agent for Saint-Domingue. “As a consequence of that power and Introduction, I have been considered, by many of the aforesaid Authorities, on various occasions, as the legal agent of the United States and have had several Letters addressed to me in that capacity from them.” Communicated the subject of one such letter to JM in his 6 May 1802 letter. The others were private concerns and “not of sufficient consequence” to trouble JM. “I must now observe that in consequence of Coll Lears procuration most of the american Merchants and … masters and Seamen who have wanted my aid and advice as agent of the US have never hesitated calling on me for it, And I can truly affirm, that I have always done every thing for them to the extent of my Knowledge, influence and abilities; and … that they have and do continue to give me infinite trouble—particularly the Seamen. This, Sir, compells me … to state a fact, which has but just now come positively to my knowledge.
“There are three or four American Merchants resident here, who are in the habit of forward’g to their correspondents in the United States, Drawback Certificates in which they certify that ‘there is no legally authorised Consul (or agent) of the United States in this City.’ This is the more remarkable since it is well Known that I never have been absent one day, and those very persons always have applied to me for my certificate to every other public Instrument of writing as also to many of their own Certificates of Drawback, which they have forwarded to the United States—and this is as often required by frenchmen themselves as our own Citizens: I this day saw one of those Drawback Certificates—signed Robt. Stevenson & James Williams for Goods shipped at Philada. or Baltimore: It may therefore be necessary to make me some communication by which I may be able to shew in what light I am considered by the President of the United States, that if it is his Excellency’s Intention that I shou’d continue to act in virtue of Colol. Lear’s procuration, I may be enabled to establish its legality to such American Citizens as are pleased to question it.”
 

   
   RC (DNA: RG 59, CD, Cap Haitien, vol. 4). 4 pp. Docketed by Wagner as received 6 June.



   
   See Dodge to JM, 20 Apr. and 6 and 23 May 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:147, 192, 246–47).



   
   Dodge’s letter of 20 Apr. 1802 includes a 30 Apr. postscript.



   
   A full transcription of this document has been added to the digital edition.

